

117 HR 3669 IH: COVID–19 Safer Detention Act of 2021
U.S. House of Representatives
2021-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3669IN THE HOUSE OF REPRESENTATIVESJune 1, 2021Mr. Nadler (for himself, Mr. Armstrong, Ms. Jackson Lee, and Mr. Deutch) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo expand eligibility for and provide judicial review for the Elderly Home Detention Pilot Program, provide for compassionate release based on COVID–19 vulnerability, shorten the waiting period for judicial review during the COVID–19 pandemic, and make other technical corrections.1.Short titleThis Act may be cited as the COVID–19 Safer Detention Act of 2021.2.Definition of covered emergency periodSection 12003(a)(2) of the CARES Act (18 U.S.C. 3621 note) is amended—(1)by striking ending on the date and inserting the following: ending on the later of—(A)the date; (2)in subparagraph (A), as so designated, by striking the and at the end and inserting or; and(3)by adding at the end the following:(B)the date that is 30 days after the date on which the Bureau of Prisons ceases modified operations in response to COVID–19; and.3.Home detention for certain elderly nonviolent offendersSection 231(g) of the Second Chance Act of 2007 (34 U.S.C. 60541(g)) is amended—(1)in paragraph (1), by adding at the end the following:(D)Judicial review(i)In generalUpon motion of a defendant, on or after the date described in clause (ii), a court may reduce an imposed term of imprisonment of the defendant and substitute a term of supervised release with the condition of home detention for the unserved portion of the original term of imprisonment, after considering the factors set forth in section 3553(a) of title 18, United States Code, if the court finds the defendant is an eligible elderly offender or eligible terminally ill offender.(ii)Date describedThe date described in this clause is the earlier of—(I)the date on which the defendant fully exhausts all administrative rights to appeal a failure of the Bureau of Prisons to place the defendant on home detention; or (II)the expiration of the 30-day period beginning on the date on which the defendant submits to the warden of the facility in which the defendant is imprisoned a request for placement of the defendant on home detention, regardless of the status of the request.; and(2)in paragraph (5)—(A)in subparagraph (A)(ii)—(i)by inserting including offenses under the laws of the District of Columbia, after offense or offenses,; and(ii)by striking 2/3 of the term of imprisonment to which the offender was sentenced and inserting 1/2 of the term of imprisonment reduced by any credit toward the service of the offender’s sentence awarded under section 3624(b) of title 18, United States Code; and(B)in subparagraph (D)(i), by inserting , including offenses under the laws of the District of Columbia, after offense or offenses,.4.Compassionate release technical correctionSection 3582 of title 18, United States Code, is amended—(1)in subsection (c)(1)—(A)in the matter preceding subparagraph (A), by inserting after case the following: , including, notwithstanding any other provision of law, any case involving an offense committed before November 1, 1987; and(B)in subparagraph (A)—(i)by inserting , on or after the date described in subsection (d) after upon motion of a defendant; and(ii)by striking after the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier,; (2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (3)by inserting after subsection (c) the following:(d)Date describedFor purposes of subsection (c)(1)(A), the date described in this subsection is the earlier of—(1)the date on which the defendant fully exhausts all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf; or(2)the expiration of the 30-day period beginning on the date on which the defendant submits a request for a reduction in sentence to the warden of the facility in which the defendant is imprisoned, regardless of the status of the request..5.Temporary shortening of administrative exhaustionSection 12003 of the CARES Act (18 U.S.C. 3621 note) is amended by adding at the end the following:(e)Compassionate releaseFor purposes of a motion filed under section 3582(c)(1) of title 18, United States Code, during the covered emergency period—(1)the 30-day waiting period requirement in section 3582(d)(2) shall be reduced to not more than 10 days; and(2)in the case of a defendant who is, according to guidance from the Centers for Disease Control and Prevention, considered to be at a higher risk for severe illness from COVID–19, including because the defendant is 60 years of age or older or has an underlying medical condition, such risk shall be considered to be an extraordinary and compelling reason under subparagraph (A)(i) of such section 3582(c)(1).(f)Nonviolent elderly offendersFor the purpose of a motion filed under subparagraph (D) of section 231(g)(1) of the Second Chance Act of 2007 (34 U.S.C. 60541(g)(1)), during the covered emergency period, the 30-day waiting period requirement clause (ii)(II) of such subparagraph (D) shall be reduced to 10 days..